Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. Figures 2-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0349869 A1 to Chang and U.S. Patent Application Publication No. US 2012/0007832 A1 to Lee et al. (Lee).
As to claim 1, Chang discloses a touch panel (10, 20) (Figs. 1-5, Par. 35), comprising: a transparent conductive film layer (Rx, Ry) (Figs. 1-5, Par. 35), comprising a plurality of first self-capacitance touch electrodes (Rx1-Rxn, Ry1-Rym-1) arranged along a first direction (D1) (Figs. 1-2, 5, Pars. 35-36), wherein the 5plurality of first self-capacitance touch electrodes (Rx1-Rxn) are configured to detect a coordinate of a touch point in the first direction (D1) (Figs. 1-2, 5, Par. 39), at least one of the plurality of first self-capacitance touch electrodes (Rx1-Rxn) is a transparent conductive film block extending along a second direction (D2) (Figs. 1-2, 5, Par. 39) and the first direction intersects (D1) with the second direction (D2) (Figs. 1-2, 5, Par. 34); and 10a wire layer (M1) (Figs. 1-2, 5, Par. 34), comprising a group of wires extending along the first 15direction (D1) (Figs. 1-2, 5, Pars. 34, 37, 39).
Chang does not expressly disclose a plurality of second self-capacitance touch electrodes, wherein the plurality of second self-capacitance touch electrodes are configured to detect a coordinate of the touch point in the second direction, the plurality of second self-capacitance touch electrodes arranged along the second direction.
Lee discloses a plurality of first 30self-capacitance touch electrodes (Py11-Py82) and a plurality of second self-capacitance touch electrodes (Px1-Px8) are configured to detect a coordinate of the touch point in the second direction (Lee’s Fig. 3, Pars. 48, 56), wherein the plurality of second self-capacitance touch electrodes (Px1) arranged along the second direction (e.g. perpendicular to Py1 or Py11) (Figs. 1, 3, Par. 23).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Lee to accurately obtain touch location as suggested by Lee (Par. 11).
As to claim 10, see claim 1.
As to claim 15, see claim 1.  Chang further discloses a display device comprising: the touch panel (Par. 35).
As to claim 2, Chang as modified discloses the first self-capacitance touch electrode (Rx1-Rxn,  Ry1-Rym-1) comprises a first transparent conductive film block (Chang’s Rx1-Rxn) (Chang’s Figs. 1-2, 5, Par. 39) and a second transparent conductive film block (Chang’s Ry1, Ry2) arranged along the first direction (D1) (Chang’s Figs. 1-2, 5, Pars. 34, 37, 39), the first 20transparent conductive film block (Chang’s Rx1-Rxn or Lee’s Py1 or Py11) comprises a strip electrode extending along the second direction (D2) (Chang’s Figs. 1-2, 5, Pars. 34, 37, 39; Lee’s Fig. 1, Par. 23), the second transparent conductive film block (Chang’s Ry1, Ry2) comprises at least two independent sub-electrodes (Chang’s Ry1, Ry2) (Chang’s Figs. 1-2, 5, Pars. 34, 37, 39), the at least two independent sub-electrodes are arranged together to form a shape of the strip electrode (Chang’s Ry1, Ry2) (Chang’s Figs. 1-2, 5, Pars. 34, 37, 39), and the first transparent conductive film block is configured to detect the 25coordinate of the touch point in the first direction (D1) (Chang’s Rx1-Rxn) (Chang’s Figs. 1-2, 5, Par. 39), and the second transparent conductive film block (Chang’s Ry1, Ry2) is configured to determine a coordinate of the touch point in the second direction(Chang’s D2) (Chang’s Figs. 1-2, 5, Pars. 34,  36-37, 39).  See motivation of claim 1 above
 As to claim 11, see claim 2.
As to claim 3, Chang as modified discloses each of the plurality of first 30self-capacitance touch electrodes ( Chang's Rx1-Rxn, Ry1-Rym-1) and the plurality of second self-capacitance touch electrodes (Lee’s Px1-Px8) is connected to a corresponding signal line (Lee’s b1-b8, c1-c8, c12-c82) (Chang’s Figs. 1-2, 5, Pars. 34, 47; Lee’s Par. 48).  It would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Lee to accurately obtain touch location as suggested by Lee (Par. 11).
As to claim 4, Chang as modified discloses the first transparent conductive film block comprises a rectangular electrode (Chang’s Rx1-Rxn, Lee’s Py1) extending along the second direction (Chang’s D2) (Chang’s Figs. 1-2, 5, Par. 39; Lee’s Figs. 1, Par. 23), and 5the second transparent conductive film block comprises two independent right-angled triangular electrodes( Chang's Rx1-Rxn, Ry1-Rym-1)  (Chang’s Fig. 5, Pars. 33-34, 36-37,  39).  It would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Lee to accurately obtain touch location as suggested by Lee (Par. 11).
As to claim 12, see claim 4.
As to claim 13, see claim 4.  Chang as modified does not expressly disclose in a case where a touch point covers the first sub-electrode, a position of the touch point in the second direction is calculated by using formula (1): 
    PNG
    media_image1.png
    19
    464
    media_image1.png
    Greyscale
 
in a case where a touch point covers the second sub-electrode, a position of 10the touch point in the second direction is calculated by using formula (2): 
    PNG
    media_image2.png
    19
    483
    media_image2.png
    Greyscale
 
in a case where a touch point covers both the first sub-electrode and the second sub-electrode at the same time, weighted summation is performed on a coordinate calculated using formula (1) and a coordinate calculated using formula 15(2), to obtain a position of the touch point in the second direction; wherein y is a position of an actual touch point in the second direction, Y is a total length of the first transparent conductive film block in the second direction, S is a signal variation generated when a bottom of a right-angled triangle-shaped sub-electrode is touched, and s is an actual signal variation generated by the actual 20touch point.
However, Chang discloses when the touch event includes two touch points A, B, by calculating a ratio of regional areas on the second electrode patterns R.sub.y1, R.sub.y2 corresponding to the touch point A and a ratio of regional areas on the second electrode patterns R.sub.ym-1, Rym corresponding to the touch point B, two touch positions of the touch point A on the first direction D1 with a same ratio of regional areas, i.e., actual touch point A and ghost point A.sub.0, can be obtained; likewise, two touch positions of the touch point B on the first direction D1 corresponding to a same ratio of regional areas, i.e., actual touch point B and ghost point B0, can be obtained (Par. 37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have try with a reasonable expectation of success to modified Chang to accurately identify the touch point as suggested by Chang (Par. 2).
As to claim 5, Chang as modified discloses the first transparent conductive film block comprises a rectangular electrode (Chang’s Rx1-Rxn, Lee’s Py1) extending along the second direction (Chang’s D2, Lee’s direction perpendicular to Py1 or Py11) (Chang’s Figs. 1-2, 5, Par. 39; Lee’s Figs. 1, 3, Par. 23), and the 10second transparent conductive film block comprises two independent right-angled triangular electrodes and one independent isosceles triangular electrode (Chang’s Fig. 5, Pars. 33-34, 36-37, 39).  It would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Lee to accurately obtain touch location as suggested by Lee (Par. 11).
As to claim 14, see claim 5.
As to claim 8, Chang discloses the transparent conductive film layer is formed of indium tin oxide (Par. 35).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0349869 A1 to Chang and U.S. Patent Application Publication No. US 2012/0007832 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2016/0041666 A1 to Lee et al. (Lee66).
As to claim 6, Chang as modified does not expressly disclose the wire layer and gate lines of the touch panel are in a same layer, and wires in the wire layer and the gate lines 15extend in a same direction.
Lee66 discloses the touch routing wires (TWX1, TWX2) and gate lines (GL1, GL4) of the touch panel are in a same layer (Figs. 5, 9A, Par. 71), and routing wires (TWX1, TWX2) and the gate lines 15(GL1, GL4) extend in a same direction (Figs. 5, 9A, Par. 71, claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Lee66 to reduce the parasitic capacitance thereby improve touch sensitivity as suggested by Lee66 (Par. 23). 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0349869 A1 to Chang and U.S. Patent Application Publication No. US 2012/0007832 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2019/0121180 A1 to Ohashi et al. (Ohashi).
As to claim 7, Chang as modified does not expressly disclose the touch panel further comprises a liquid crystal display, the transparent conductive film layer is on the liquid crystal display, and the wire layer is on a side of the transparent conductive film layer 20distal to the liquid crystal display.  
Ohashi discloses the touch panel comprises a liquid crystal display (Par. 24), the conductive film layer (22, 23) is on the liquid crystal display (11C) (Figs. 1-3, Par. 34), and the wire layer (23) is on a side of the conductive film layer 20distal to the liquid crystal display (11C) (Figs. 1-3, Par. 34).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Ohashi to provide an improved arrangement in a preferable manner as suggested by Ohashi (Par. 7).
25	As to claim 9, Chang as modified does not expressly disclose the group of wires comprises a plurality of metal wires connected together at both ends in the first direction.
Ohashi discloses the group of wires comprises a plurality of metal wires connected together at both ends in the first direction (Fig. 1, Par. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chang with the teaching of Ohashi to provide an improved arrangement in a preferable manner as suggested by Ohashi (Par. 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0247443 A1 to Philipp teaches a capacitive touch sensitive position sensor with a substrate defining a touch sensitive platform wherein a first and a second resistive bus-bars are arranged spaced apart on the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692